Citation Nr: 1402847	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-14 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for gout as secondary to service-connected pes planus, hallux valgus, status post-surgical repair, with implant in the first metatarsal joint and degenerative joint disease. 

2.  Entitlement to service connection for a back condition also as secondary to the service-connected pes planus, hallux valgus, status post-surgical repair, with implant in the first metatarsal joint and degenerative joint disease. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel

INTRODUCTION

The Veteran had active military service from July to August 1974.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claims were remanded by the Board in September 2012 for further development.  Specifically, the Board solicited further comment on whether he has a current low back disability, in addition to an opinion as to whether his service-connected foot conditions aggravate his claimed gout and lower back conditions.  Review of the addendum opinion provided by the physician who had provided the Veteran his earlier VA compensation and pension examination reveals that, at the very least, substantial compliance with the remand directives was accomplished, as the examiner specifically addressed the Veteran's documented current back condition as well as the "aggravation" component of each claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board is proceeding with its adjudication of the claims.  

FINDING OF FACT

The Veteran's gout and back condition were not caused and are not being permanently exacerbated by his service-connected pes planus, hallux valgus, status post surgical repair, with implant in the first metatarsal joint and degenerative joint disease.

CONCLUSION OF LAW

The gout and back condition are not secondary to this service-connected disability, meaning not proximately due to, the result of, or aggravated by it, also were not directly or presumptively incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  Specifically, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2013).  When the claim is for service connection, this notice should address all five elements of the claim:  1) Veteran status; 2) existence of disability; 3) a connection between the Veteran's service and the disability; but also the "downstream" 4) degree of disability, i.e., disability rating; and 5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Veteran was provided a letter in November 2008, so prior to initial adjudication, containing notice of the elements of a secondary service connection claim, as well as the "downstream" disability rating and effective date elements.  The letter did not contain the general elements of a direct service-connection claim or even, for that matter, discuss what is required to establish entitlement to service connection on a presumptive basis.  However, these other bases of entitlement are not being alleged, also are not otherwise raised or suggested by the record on appeal, and the October 2009 SOC nonetheless did contain discussion of the requirements for establishing entitlement on these alternative bases.  Therefore, any notice deficiency was "cured," as the claims were remanded subsequently and an SSOC issued in February 2013 readjudicating the claims in light of all evidence received since that SOC.  Thus, the Board concludes that the duty to notify has been met.

To satisfy its duty to assist, VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Here, to this end, his service records, VA treatment records, and private medical records have been obtained and associated with his claims file for consideration.  He also was provided a VA compensation examination with subsequent addendum containing a description of the history of the disabilities at issue, documenting and considering the relevant medical facts and principles, and providing opinions regarding the etiologies of these claimed conditions, particularly in response to their alleged relationship with his service-connected foot conditions.  This critical determination was made after reviewing the entire claims file for the pertinent history, and the VA examiner's opinion is responsive to the determinative issues of whether there are current disabilities and, assuming so, the cause of them insofar as their posited relation to the Veteran's military service by way of his service-connected foot conditions.  Thus, the Board concludes that VA's duty to assist with respect to obtaining relevant records and an examination and opinion has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Standard of Review

In deciding these claims, the Board has reviewed all of the relevant evidence in the claims file, both the physical claims file and electronic ("Virtual VA") file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Merits of the Claims

Ordinarily, VA adjudicators must consider all potential bases of entitlement to service connection - so direct, presumptive and secondary.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Here, though, the Veteran's claims of entitlement to service connection for gout and a lower back condition are entirely predicated on the notion that they are secondary to his already service-connected foot disability (the pes planus, hallux valgus, status post surgical repair, with implant in the first metatarsal joint and degenerative joint disease).  He is not alleging, and the evidence does not otherwise suggest, that the gout or lower back condition instead either were directly or presumptively incurred during his service.


Service connection is permissible on this alleged secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
But when there is aggravation, the Veteran is only compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  And irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Competent and credible lay evidence may establish the presence of observable symptomatology and, in certain circumstances, may provide a basis for establishing entitlement to service connection.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the lay testimony and make a credibility determination as to whether it supports service connection.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  But that said, although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, separated shoulder, pes planus (flat feet), tinnitus (ringing in the ears), varicose veins, etc., they are not competent to provide evidence on more complex medical questions beyond simple observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (indicating lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Buchanan at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning now to the facts of this particular case, the Veteran claims that both his gout and lower back conditions are secondary to his service-connected pes planus, hallux valgus, status post surgical repair, with implant in the first metatarsal joint and degenerative joint disease.  He has not presented any particular contentions, other than to state that he believes that his service-connected foot disabilities aggravate his gout and lower back conditions.  While he is competent to report, for example, experiencing pain in his feet or back, his statements regarding whether his service-connected foot disabilities caused or aggravated these other disabilities ultimately involve a medical, not lay, determination, thus rendering his opinion less probative than the opinion of the VA medical examiner that was charged with making this necessary determination.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Further, the Veteran has not provided any explanation or assertion supporting his contention.  Thus, as the most probative medical evidence concerning this determinative issue of causation or aggravation is against his claims, not supportive of them, the claims must be denied.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

The post-service VA treatment records reflect an onset of gout in, at the earliest, July 1999.  The condition has been intermittent since then, with recent documented bouts occurring in July and August 2010 and March and August 2011, the latter of which was described as "chronic."  Likewise, the Veteran has documented current diagnoses of his lower back.  While initially complaining of back pain in June 1988, as documented by a record from the Bureau of Correctional Health Services, he was formally diagnosed with a "large central disc protrusion at L5/S1" in a December 2005 treatment record.  There is also evidence of a prior diagnosis of "spinal stenosis" occurring in October 2005.  In January 2006, he was diagnosed with degenerative joint disease of the back.  More recently, in April 2011, he was provided a computed tomography (CT) scan of his back that confirmed there is "multilevel disc degenerative disease and hypertrophic facet arthropathy at L3-4 through L5-S1 with possible compromise of the right L4, L5 and S1 roots."

So there is no question he has his claimed gout and lower back conditions.  Thus, the only question that remains is whether these conditions are due to, or aggravated by, his service-connected foot conditions.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In March 2009 he was afforded a VA compensation examination.  During that examination he indicated that he had experienced gout for the past 15 years, so, if true, since 1994 or thereabouts.  He reported self-treatment with cherry juice.  At the time of the examination, he had not suffered from any gout attacks for several years.  He also reported a 20-year history of lower back pain, meaning if true since 1989 or thereabouts.  He reported the pain as a consistent five out of ten (ten being the highest level of pain), and further described it as a "stabbing discomfort."  He indicated he was in a motorcycle accident in 2007, but that it did not affect his back.  Radiographic imaging showed normal vertebral bodies with just mild disc space narrowing at L5-S1.  The impression of this image was that there were no significant findings regarding the Veteran's back.

The examiner stated that the Veteran's range of motion in his back was slightly decreased, but believed this was likely related to his fitness level and to any sort of strain.  He then opined that "the [V]eteran did not have significant foot abnormalities or complaints to result in a secondary back disorder."  He further stated that back pain was common in the general population and that, in the Veteran's case in particular, it was more likely associated with simple aging, deconditioning, and the motorcycle accident mentioned than to his service-connected foot condition.  

Regarding the gout, the examiner stated that it, too, was a common condition in the general population, moreover, that it generally did not occur with traumatic events.  He concluded the Veteran's gout therefore was "more likely than not...a personal health condition and less likely than not secondarily associated with [his] service-connected flatfoot condition and degenerative joint disease."

The Veteran's claims were sent back to that examiner for supplemental comment about the aggravation element of secondary service connection, which he duly provided in October 2012.  After reviewing the claims file again, he opined "[i]t is less likely than not that the [V]eteran's gout and claimed low back [condition] are the result [of] nor aggravated by the [V]eteran's [service-connected] foot condition."  His reasoning regarding the gout was that this condition was in fact a metabolic condition that was "unrelated to foot morphology or injury."  Regarding the Veteran's back, he pointed out that at the VA examination in 2009 he did not diagnose the Veteran with a back condition.  He stated that he had reviewed subsequent records, including the April 2011 CT scan showing degenerative disc disease.  He explained that the results of that CT scan showed degenerative changes that were not the result of, nor aggravated by, the Veteran's service-connected foot conditions.  He attributed these changes instead to the Veteran's age and further stated that his foot condition "is not to a severity level to cause or aggravate a back condition based on my knowledge and exam of the [V]eteran three years ago."  

Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the 
service-connected disability? AND
2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. 448; 38 C.F.R. § 3.310(b).

But in this particular case at hand, after being given additional opportunity, the examiner addressed both of these two possibilities for secondary service connection, finding that neither the gout nor the lower back condition was caused or aggravated by the service-connected foot disabilities.  Health professionals are experts and presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).

The medical evidence is both competent and credible, therefore ultimately probative, and does not support the claim that the current gout and lower back conditions were caused or aggravated by the service-connected foot disabilities.  Indeed, to the contrary, the medical evidence specifically disputes this notion.  The Board assigns the most significant probative value to the VA compensation examiner's medical opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included access to the accurate background information concerning the Veteran and all his prior medical evaluations or instances of treatment.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The probative value of this medical evidence outweighs the Veteran's unsubstantiated lay testimony in regards to this claimed relationship or correlation between his gout and low back conditions and his service-connected foot disabilities because the VA compensation examiner has medical expertise, so specialized knowledge in the subject matter area at issue, and since as mentioned he reviewed the other records in the file, so had access to the complete and accurate medical history of the Veteran, and supported his conclusions with discussion of their underlying rationale.  While the Veteran is competent to report his pain related to gout or his lower back and to posit this claimed cause-and-effect relationship or correlation between this pain and the service-connected disabilities affecting his feet, he is unable to provide a probative medical assessment on such a complex medical issue as is presented in this case.  In addition, the claimed secondary association is contradicted by the medical opinion of record.  The Board cannot afford his personal assertions greater probative value in light of these facts and circumstances.

Furthermore, specifically related to the claim for the lower back condition, the Board is satisfied that the VA examiner's opinions include consideration for any "disc protrusion" at the L5-S1 level, as both the March 2009 and April 2011 imaging specifically contemplated this level of the back.  The competent and credible opinion regarding the Veteran's "degenerative" changes thus covers the entirety of his lower back conditions, which were attributed to his age and other external factors.  

The Veteran has presented no contrary medical evidence establishing the requisite link between these two claimed conditions and his service-connected foot disabilities.  Accordingly, service connection for gout and a lower back condition as secondary to the service-connected pes planus, hallux valgus, status post surgical repair, with implant in the first metatarsal joint and degenerative joint disease is not warranted.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Rather, the preponderance is against the claim, so it must be denied.


ORDER

The claim of entitlement to service connection for gout as secondary to the service-connected pes planus, hallux valgus, status post surgical repair, with implant in the first metatarsal joint and degenerative joint disease is denied.

The claim of entitlement to service connection for the back condition as secondary to the service-connected pes planus, hallux valgus, status post surgical repair, with implant in the first metatarsal joint and degenerative joint disease also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


